
	
		I
		112th CONGRESS
		2d Session
		H. R. 3854
		IN THE HOUSE OF REPRESENTATIVES
		
			January 31, 2012
			Mr. Peters introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to help leverage
		  private investment for transit oriented development near transit
		  stations.
	
	
		1.Short titleThis Act may be cited as the
			 Transit Related Investment Improvement
			 Act of 2012.
		2.Amendments to the
			 Transportation Infrastructure Finance and Innovation ActChapter 6 of title 23, United States Code is
			 amended—
			(1)in section
			 601(a)(8)—
				(A)by striking
			 and at the end of subparagraph (C);
				(B)by striking the
			 period at the end of subparagraph (D) and inserting ;
			 and;
				(C)by adding after
			 subparagraph (D) the following new subparagraph:
					
						(E)a project to improve or construct public
				infrastructure located within ½ mile of the station area of a fixed guideway
				transit facility that includes improvements to mobility and parking,
				rehabilitation or construction of streets, transit stations, structured
				parking, walkways and bikeways, or other costs eligible under joint development
				guidelines, as determined by the Administrator of the Federal Transit
				Administration.
						;
				and
				(2)in section
			 602(a)(3), by inserting after subparagraph (B) the following new
			 subparagraph:
				
					(C)Other
				projectsIn the case of a
				project eligible under subparagraph 601(a)(8)(E), eligible project costs shall
				be reasonably anticipated to equal or exceed
				$10,000,000.
					.
			
